WILLARD, District Judge.
The Webb-Kenyon Law declares unlawful the shipment of intoxicating liquor which “is intended by any person interested therein to be received, possessed, sold or in any manner used,.either in the original package or otherwise, in violation of any law of such state” into which it is shipped. The beer which Moss, a resident of Iowa, ordered from the plaintiff, whose brewery is established at St. Paul, Minn., and which was to be shipped over the defendant’s line of railroad, was not intended by either Moss or the railroad company'to be received, possessed, sold, or used in violation of any law of Iowa. The law of Iowa does, however, prohibit the transportation by any common carrier of intoxicating liquors, unless the person to whom the liquor is consigned has a permit. But the Webb-Kenyon Law, while it says that the liquor must not be.received, possessed, sold, or used in violation of law, does not say that it shall not be transported in violation of law. If it had been the intention of Congress to prohibit the procurement from points outside of the state by a citizen of Iowa of intpxicating liquors for his own personal use, it would have been very easy to have indicated that by prohibiting the transportation of all interstate shipments.
Assuming, as I do, that the law is valid, I hold that it does not apply to this case.